DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 17 November 2021.
Claims 17 and 18 have been amended.
Claims 1-16 have been cancelled.
Claims 21-26 have been added.
Claims 17-26 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14589768, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, claim 18 states, “determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the destination location and the location of the electronic device; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to the second electronic image file in response to determining that the electronic device has exited the geo-fence surrounding the destination location.”  Application 14589768 does not provide support for this limitation, and thus claims 18 and 19 do not receive the benefit of the earlier filed application.
In particular, claim 20 states, “receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) (hereinafter Jackson), in view of Kriss et al. (US 2010/0299278 A1) (hereinafter Kriss), and further in view of Gelbman et al. (US 2008/0303637 A1) (hereinafter Gelbman)

With respect to claim 17, Jackson teaches:
A web portal that monitors a shipping itinerary of the shipping container, the shipping itinerary having a plurality of legs that form the shipping itinerary; an electronic device affixed to the shipping container and in communication with the web portal and that stores a first electronic image file associated with the shipping itinerary (See at least paragraphs 43, 45, 90, and figure 1 which describe a shipment with multiple legs, wherein parties use a network to monitor the tracking of the shipment).
An electronic shipping label having: a communication device for obtaining from the electronic device the first electronic image file stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe an electronic envelope that includes a communication device, electronic display, and a microcomputer that stores images that will be displayed on the display during a shipping process, wherein the images reflect shipping information associated with different portions of the itinerary).
A processor connected to the communication device and configured to: obtain, from the electronic device and using the communication device, the first electronic image file stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe the microcomputer obtaining image files that are stored in memory or remotely).
Render the first electronic image file during the shipping itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).
Display that visually displays the rendered first electronic image file that is to be read by a laser device (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as the final destination address and special recipient images when the shipment is on a vehicle on the way to the final destination.  The Examiner notes that the image can be a barcode/maxicode which are machine readable by barcode scanners, i.e. lasers).

Jackson discloses all of the limitations of claim 17 as stated above.  Jackson does not explicitly disclose the following, however Kriss teaches:
A web portal that monitors a shipping itinerary of the shipping container and a health of the shipping container according to at least one preselected criteria: A sensor inside the shipping container and providing the sensor data to the electronic device, wherein the electronic device transmits the sensor data to the web portal, wherein the web portal receives the sensor data corresponding to a temperature within the shipping container, wherein the at least one preselected criteria comprises a preselected threshold temperature or temperature range (See at least paragraphs 76, 81, 86, 91, 99-103, 116, 126, and 133 which describe a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss.  By tracking the temperature and location of 

The combination of Jackson and Kriss discloses all of the limitations of claim 17 as stated above.  Jackson and Kriss do not explicitly disclose the following, however Gelbman teaches:
Display that visually displays the rendered electronic image file that is to be read by a laser of the device even if a power source that powers the display has failed (See at least paragraphs 17, 21, 73, and 77 which describe the label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman.  By using an electronic 

With respect to claim 21, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the web portal generates an alert upon detecting a trend predicting that the temperature will exceed the preselected threshold temperature or temperature range within a predetermined time (See at least paragraphs 81, 86, 95, 102, 103, and 134 which describe monitoring the temperature of a shipment and identifying the trend of temperature change, wherein the trend is compared to a preselected threshold, and generating an alert when the threshold is predicted to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, wherein measured information is used to identify a trend which is compared to a predetermined threshold, and wherein an alert is generated by a web portal when the threshold is predicted to be exceeded of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman.  

With respect to claim 22, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  In addition, Gelbman teaches:
Wherein the sensor further provides the sensor data to the electronic shipping label, wherein the processor of the electronic shipping label is further configured to render a visual representation of the sensor data during the shipping itinerary, and wherein the display visually displays the visual representation of the sensor data (See at least paragraphs 10, 16, 64, and 86 which describe an electronic shipping label that includes a sensor that measures the environment, wherein the label displays an indication of the sensed environment)
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can 

With respect to claim 23, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  In addition, Gelbman teaches:
Wherein the first electronic image file comprises a shipping address and wherein the electronic shipping label visually displays a second electronic image file including the sensor data, wherein the electronic shipping label displays the first and second electronic image file simultaneously (See at least paragraphs 10, 14, 16, 59, 63, and 98 which describe an electronic shipping label that displays shipping information in multiple portions of the label simultaneously, wherein the different portions include different portions of the images related to the shipment including a shipping address and sensed environment data).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the 

With respect to claim 24, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the electronic device transmits the sensor data to the web portal in real time (See at least paragraphs 86, 88, 94, 95, 103, 116, and 126 which describe a data logger tracking environmental conditions during shipment and reporting them to a web portal either in real-time or periodically).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of 

With respect to claim 25, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the electronic device transmits the sensor data to the web portal periodically (See at least paragraphs 86, 88, 94, 95, 103, 116, and 126 which describe a data logger tracking environmental conditions during shipment and reporting them to a web portal either in real-time or periodically).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Kriss, and Gelbman as applied to claim 17 as stated above, further in view of Ruth et al. (US 2019/0306663 A1) (hereinafter Ruth).

With respect to claim 18, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the electronic device is affixed to the shipping container in proximity to the electronic shipping label and is configured to: determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location 

With respect to claim 19, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claims 17 and 18 as stated above.  In addition, Jackson teaches:
Wherein the electronic shipping label is configured to: receive the second electronic image file or the signal when the electronic device exits the geo-fence; and display the second electronic image (See at least paragraphs 19, 49, 50, 53, 56, 57, and 59 which describe providing the electronic label with information updates that will be displayed periodically or based on a trigger, such as when the shipment reaches a specific destination, wherein the updated image is then displayed on the label instead of a previous image).

With respect to claim 20, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the display has a plurality of user interface elements, wherein the processor is configured to: receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence matches a stored sequence of selections of the plurality of user interface elements; 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth.  By granting access to the shipment via interface interactions, a shipment can predictably be secured against undesirable access via a lock.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Kriss, and Gelbman as applied to claim 17 as stated above, further in view of Burman et al. (US 2005/0234785 A1) (hereinafter Burman).

With respect to claim 26, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Burman teaches:
Wherein the processor is configured to output, on the display, loading and unloading instructions of the shipping container (See at least paragraphs 86, 89, 91, 94-96, and 101 which describe an electronic shipping label which displays shipping information, wherein the information displayed includes routing information, such as which conveyor belt to place the item on, which shelf to place the item on in a truck, and how to route an item.  The Examiner notes that the placement of items on shelves is based on the order of the items on the route, and thus would constitute both loading and unloading instructions.).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Patent Examiner
17 February 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628